Citation Nr: 1510395	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1974 to October 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that proceeding is associated with the Virtual VA file.

The Board notes that the RO characterized the issue on appeal as entitlement to service connection for a herniated nucleus pulposus (now claimed as a low back injury).  The Board has recharacterized the issue to encompass all diagnosed low back disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The paper claims file as well as the Virtual VA and Veterans Benefits Management System (VBMS) paperless files are associated with the case.  In addition to the transcript of the May 2013 hearing, a review of the Virtual VA file reveals a June 2011 statement from the Veteran.  The VBMS file does not contain any documents and the remaining documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a September 1975 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  In a February 1980 rating decision, the RO reopened the Veteran's claim of service connection for a low back disorder, but denied the claim on the merits.  The Veteran timely appealed this determination and the Board denied the claim of service connection for a low back disorder in a final July 1981 decision.

3.  The evidence received since the July 1981 Board decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.

4.  A low back disorder was noted at entry into service.

5.  A preexisting low back disorder increased in severity during service.


CONCLUSIONS OF LAW

1.  The July 1981 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7103, 7105, 20.1100 (West 2014); 38 C.F.R. § 3.156, 7104 (2014).

2.  Evidence received since the July 1981 decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A preexisting low back disorder, residuals of a herniated nucleus pulposus, was aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 11353 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1975 rating decision, the RO originally denied service connection for a low back disorder.  The RO determined that there was insufficient evidence to demonstrate that the Veteran's low back disorder was incurred in or aggravated by his active service.  In September 1975, a notification letter was sent to the Veteran.  This letter included notice of the Veteran's appellate rights.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the September 1975 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014). 

In January 1980, the Veteran sought to reopen the previously denied claim for service connection.  The RO subsequently reopened the claim in February 1980, but denied the claim on its merits.  On appeal, the Board denied the claim in a July 1981 decision after determining that the Veteran's preexisting low back disorder did not undergo an increase in severity during active service.  The Veteran was notified of this decision in a July 1981 letter.  At that time, there was no further level of appellate review beyond the Board.  See Veterans' Judicial Review Act, Pub. L. No. 100-687, 102 Stat. 4105 (1988).  As there was no avenue of appeal of a Board decision in 1981, the Board's July 1981 decision is final.  See, e.g., 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

At the time of the July 1981 Board decision, the evidence of record included the Veteran's service treatment records (STRs), his lay statements, a VA examination,  letters from the Veteran's private doctors Dr. K and Dr. G, a request from the Veteran for VA records, and a January 1981 hearing transcript.  The letters from Dr. K show that prior to the beginning of the Veteran's active duty, Dr. K notified the United States Marine Corps in July 1974 that the Veteran had a mild acute lumbosacral strain and that he would be unable to endure the "vigorous life a Marine."  In a November 1974 letter to VA, Dr. K opined that the Veteran's continued low back strain was more severe after his discharge than it had been before active duty and that he might be developing a disc.  Letters from Dr. G dated in April and May 1975 reveal that the Veteran injured his back prior to service playing sports and he also injured his back through a work-related car accident in December 1974 after his discharge.  The Veteran had a laminectomy performed in April 1975.  

The Veteran's STRs contain a June 1974 pre-enlistment examination.  Although an initial clinical examination noted the Veteran's spine was normal, the examiner noted the back disorder on the back of the examination report.  The Veteran's back was found to be within normal limits on the day the Veteran entered active service on September 5, 1974.  A September 23, 1974 Medical Board evaluation that diagnosed a herniated nucleus pulposus, stated that the Veteran did not meet the minimum standards for enlistment or induction, and determined that his disorder existed prior to entrance.  In January 1976, VA received the Veteran's request and consent to release information for a worker's compensation claim related to his back injury.  The request noted the Veteran's statement that he only had minimal problems previously.  The January 1981 hearing transcript documented the Veteran's contentions that he injured his back playing sports in July 1974 and was hospitalized for nearly 30 days before service.  He stated that he brought his private physician's letter to his military recruiter who told him he would receive a medical discharge.  He also claimed that his injury became problematic after performing the required physical activities of active service.  

The evidence received since the July 1981 Board decision is new and material.  The evidence includes the May 2013 hearing transcript.  The Veteran's statements since the July 1981 decision stated his contentions that his low back disorder preexisted service, was worse after his discharge from active service, that he had a back surgery after discharge, and that his doctor told him that he could have avoided the surgery if he had not gone through all the military training.  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence raises a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Veteran's report of what his doctor told him constitutes new evidence and the credibility of the Veteran's report is presumed for purposes of an application to reopen a claim.  In addition, this evidence goes to question of whether the Veteran's low back disorder was aggravated by his active service.  Thus, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for low back disorder.  Accordingly, the claim is reopened.

The Board notes that although the Veteran submitted a copy of the Medical Evaluation Board Summary in 2011, that service treatment record was already of file at the time of the 1981 Board decision.  Thus, reconsideration of this issue is not proper; the claim has been reopened.  See 38 C.F.R. § 3.156(c) (noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence).

Turning to the merits of the claim, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Every Veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded on examination reports are considered "noted" at entry into service.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of that injury or disease.  38 U.S.C.A. § 1153, C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

The evidence of record reflects that the Veteran had a preexisting back disorder - low back strain.  The Board finds that this was "noted" on his entrance examination before he began active duty service in September 1974.  See 38 C.F.R. § 3.304(b).  In addition, the Veteran claims residuals of his herniated nucleus pulposus at the L5-S1 level.  The remaining question is thus whether there was an increase in the Veteran's low back disability during service.

The Veteran's STRs documented that the Veteran had many complaints related to his lower back during service.  These complaints culminated in the September 1974 Medical Board Evaluation in which the Veteran was found unfit for duty due to a herniated nucleus pulposus.  The Veteran provided competent and credible testimony that as a result of his physical activities during service, his symptoms worsened and he continued to suffer from low back problems since that time.  In November 1974, Dr. K. submitted a letter which noted his opinion the low back strain was more severe than when the Veteran left for service, and that he may be developing a disc at that time.  Although subsequent records show a post-service accident and laminectomy, the Board notes that apparently competent and credible medical evidence of aggravation was in existence in November 1974, prior to any accident and the surgery.  Additionally, the Veteran reported that his doctor informed him that he would not have needed surgery if not for his time in service.

After a review of the evidence, to include the Veteran's competent and credible statements, the Board finds that the Veteran's low back disorder underwent an increase in severity during service.  Evidence of such an increase has not been controverted.  Furthermore, the record does not contain any specific findings that the Veteran's current low back disorder is the result of the natural progress of the disease.  The Board notes that clear and unmistakable evidence has not been present to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  As such, service connection for a low back disorder is warranted.

ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a low back disorder is reopened.

Entitlement to service connection for residuals of herniated nucleus pulposus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


